Exhibit 10.18

Executive Officer Summary Compensation Sheet

Annual Cash Compensation for Senior Executive Officers

The annual cash compensation for Executive Officers of Rackable Systems, Inc. as
of January 3, 2009, was as follows:

 

Executive Officers

   Annual Base Salary    Annual Target Bonus

Mark J. Barrenechea
Chief Executive Officer, President

   $ 350,000    $ 350,000

Anthony Carrozza
Senior Vice President of Worldwide Sales and Marketing

   $ 275,000    $ 125,000

Giovanni Coglitore
Co-Founder, Senior Vice President of Engineering and Chief Technology Officer

   $ 250,000    $ 100,000

Maurice Leibenstern
General Counsel, Senior Vice President and Corporate Secretary

   $ 270,000    $ 105,000

Jonathan J. Skoglund
Vice President, Corporate Controller and Principal Accounting Officer

   $ 220,000    $ 66,000

James D. Wheat
Senior Vice President and Chief Financial Officer

   $ 270,000    $ 105,000

David M. Yoffie
Senior Vice President of Manufacturing and Service Operations

   $ 270,000    $ 105,000

Cash Bonus Arrangements for Executive Officers:

 

1. 25% of the Annual Target Bonus maybe earned each quarter. The bonus awards
are determined based upon Rackable Systems’ achievement of certain performance
goals to be established by the Compensation Committee of the Board.